uniform issue list department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division kekrererereerkerererer re rerrereerererere kkeekkekererrerrerkeerer krrekkeekeerereeer apr sas ep me tf attention hekekreekrerererke hekekrkeekrkeerererreererere legend church a kerekererekeeeereerererer congregation s kekrkrerekkerrererereeerererrerererereererererereere hreekkerereeerkeererererererrkeeerere mission m heekreeekreeerreerererererere corporation a rerikerkeekeererererererrererrerkeeere hrrererereeeeeererereeerrekrererereerr hospital h kererrereeeerererererrerreerereerere foundation f kekeekekekrerereererekrere corporationb kerereeererereeerrererrererereerereerr krekrererererererererenererererere corporation c corporationd corporatione krerkeerekrererererereeerr krrerkekekekeer kekereeeeererererereeerereeerer kekerrerereeerererere directory d kekkkeekrerkrereerrerereeeree state n rrkekek fe aft fe i fs fe ofc i oe 29s oe f sec_2s fk fs fe is fe a sec_2h oie fe of ie he fs he 2c 2s oe sec_2 ie oe page plan xx harker eriererkeeeraeerekreeaererere ere re reeeeeeerrererraeereree kerekrkeererererererereereereererereererererera ladies and gentlemen this is in response to a letter dated date as supplemented by letters dated date date date and date in which your authorized representative requested a ruling as to whether the qualified status of plan x as a church_plan within the meaning of sec_414 of the internal_revenue_code the code would be affected if the employees of three related for-profit entities corporation c_corporation d and corporation e participate in plan x congregation s is the sole owner and member of mission m mission m is the sole owner and member of corporation a congregation s and mission m are listed in directory d corporation a is a state n corporation founded in the bylaws of corporation a provide that the sponsoring congregation of the corporation is congregation s and corporation a’s activities are to be conducted in accordance with the traditions teachings and cannon law of church a corporation a operates its facilities pursuant to the ethical and religious directives for church a health care services promulgated by the national church a conference of church a bishops corporation a is the sole corporate member and owner of hospital h hospital h’s activities are conducted in accordance with the traditions teachings and canon law of church a hospital h operates its facilities pursuant to the ethical and religious directives for church a health services promulgated by the national church a conference of bishops foundation f was incorporated under the laws of state n as a church a health care related corporation sponsored by congregation s in accordance with and subject_to the traditions teachings and cannon law of church a and ethical and religious directives for church a health care facilities as promulgated by the national church a conference of bishops the specific and primary purpose of foundation f is to solicit receive and maintain gifts of funds and property of every kind and to distribute funds and property to hospital h and other controlled fe fe ofc oie ke ke 24s ae fe he fe fe fe he fe fe ae oft 2s he is ahs ik fe 2c oie oe ie 2k i og ok page corporations the governing body of foundation f is the board_of trustees and the first trustees were members of congregation s_corporation a hospital h and foundation f are organizations described in sec_501 of the code and are listed in directory d directory d is the official directory which lists all of the organizations of church a that are exempt from taxation under sec_501 of the code corporation e operates a laser vision correction center which is a for-profit limited_liability corporation that is owned percent by hospital h and percent by other members corporation e operates its facilities pursuant to the ethical and religious directives of church a health care services hospital h serves as the managing member at all times since the formation of the limited_liability_company and exercises effective_control of corporation e through its majority interest corporation b is a for-profit corporation organized and operated under the laws of state n corporation b has no employees corporation a is the sole and only shareholder of corporation b the restated bylaws of corporation b provide that its activities shall be carried on subject_to the moral and ethical principles of church a under article iv of the bylaws the directors are chosen by a majority of the stockholders’ votes at either the annual meeting or by a special meeting called for the purpose of electing directors corporation b owns all of the outstanding_stock of corporation c_corporation c is a for-profit state n corporation organized for the purpose of engaging in the operation of a health_maintenance_organization corporation c is operated in accordance with the moral and ethical principles of church a and its facilities are operated in compliance with the ethical and religious directives for church a’s health care services as sole stockholder and owner corporation b effectively controls corporation c_corporation d is a state n for-profit corporation according to the organization chart submitted corporation b owns the stock of corporation d the ethical principles of corporation d are consistent with the moral and ethical principles of church a as stockholder corporation b elects the board_of directors of corporation d and effectively controls corporation d hospital h adopted plan x effective date to provide retirement benefits for its employees plan x has been amended from time to time and was most recently restated effective date it is represented that plan x satisfies the qualification requirements of sec_401 of the code and it sec_24s 24s ae 24s fe oe fe fs ae fe abe ofc fe 2c is oft ae 2s os fe he 2b fe he 2k ar ok a page related trust is exempt from tax under sec_501 the most recent determination_letter request for plan x was filed with the internal_revenue_service on date plan x is administered by hospital h’s compensation committee whose primary purpose is to administer plan x the compensation committee consists of at least two members of hospital h’s board_of trustees in addition to several member of hospital h’s management team the members are nominated by the chair of the board_of trustees and may be removed at any time with or without cause in accordance with the bylaws of hospital h on date the service issued a ruling to hospital h concluding that plan x qualifies as a church_plan within the meaning of sec_414 of the code in is represented that the facts stated in the date ruling are still accurate hospital h seeks to extend the privilege of participation in plan x to the employees of corporation c_corporation d and corporation e without jeopardizing plan x’s church_plan status by letter dated date your authorized representative stated that all of the employees listed on the organization chart are currently eligible to participate in plan x of the nonprofit_organizations corporation a has no employees hospital h has employees and foundation f ha sec_11 employees of the for-profit organizations corporation b has no employees corporation c has employees corporation d ha sec_49 employees and corporation e ha sec_4 employees based on the foregoing facts and representations a ruling is requested that the eligibility of employees of corporation c_corporation d and corporation e to participate in plan x will not adversely affect the qualified status of plan x as a church_plan within the meaning of sec_414 of the code sec_414 of the code generally defines a church_plan as a pian established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 of the code provides in pertinent part that the term church_plan does not include a plan if less than substantially_all of the individuals included in the plan are individuals described in sec_414 or sec_414 or their beneficiaries 2fe fe fe fe f sec_2k oe he fe 2s tf fe fe fe he fe fe a oe oe ae ok ee page sec_414 of the code provides that a plan established and maintained for its employees by an employer which is not itself a church or a convention or association of churches but is associated with a church or a convention or association of churches will be treated as a church_plan if it is maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches in pertinent part sec_414 of the code provides that an employee of a church or a convention or association of churches shall include an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b of sec_414 sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church_or_convention_or_association_of_churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches in order for an organization to have a church_plan under sec_414 of the code it must establish that its employees are employees or deemed employees of the church_or_convention_or_association_of_churches under sec_414 of the code by virtue of the organization's affiliation with a church or a convention or association of churches in addition in the case of a plan established by an organization that is not itself a church_or_convention_or_association_of_churches the plan must be established and maintained for its employees by an organization described in sec_414 of the code congregation s mission m corporation a hospital h and foundation f are all listed in directory d which is the official directory of church a the internal_revenue_service has determined that any organization listed in directory d is an organization described in sec_501 of the code that is exempt from tax under sec_501 also any organization that is listed in directory d shares of ae fe oe oe ae oe fe 2g rc i ce ee oe ae ce 2c oe oe oe ee page common religious bonds and convictions with church a and is deemed associated with church a within the meaning of sec_414 hospital h and foundation f are exempt from taxation under code sec_501 and is also associated with church a therefore pursuant to sec_414 and c of the code employees of hospital h and foundation f are deemed to be employees of church a and church a is deemed to be the employer of such employees for purposes of the church_plan rules in addition congregation s controls corporation a thru mission m corporation a controls corporation c and corporation d thru corporation b similarly corporation a thru hospital h controls corporation e number of employees of taxable corporations corporation c_corporation d and corporation e who participate in plan x was less than percent of the total _number of participants in plan x therefore pursuant to sec_414 of the code substantially_all of the individuals included in plan x were individuals described in sec_414 of sec_414 of the code it is represented that the hospital h controls the members of the compensation committee these members are selected by the chairperson of hospital h and approved by the board_of trustees of hospital h since hospital h controls the compensation committee it is also associated with church a further as represented above the principal purpose of the compensation committee is the administration of plan x and the compensation committee constitutes an organization described in sec_414 accordingly we conclude that plan x qualifies as a church_plan within the meaning of sec_414 of the code furthermore we conclude that the eligibility of employees of corporation c_corporation d and corporation e to participate in plan x will not adversely affect the qualified status of plan x as a church_plan within the meaning of sec_414 of the code this letter expresses no opinion whether plan x is a qualified_plan under sec_401 of the code the determination as to whether a plan is qualified under sec_401 is within the jurisdiction of the appropriate office of the internal_revenue_service this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with the power_of_attorney on file in this office fe ae sec_2 es fe 2s ee fe fe 2s fe fe ate fe 2k fe oe oe eo he ok page if you have any questions please contact sincerely yours ye alan c pipkin manager employee_plans technical group tax exempt government entities division
